 1

 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 3
                                                                Jan 07, 2019
 4                                                                  SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7
      ESTATE OF BERNARD BAKKEN;
 8    and IRENE BAKKEN, Special                  NO: 2:18-CV-323-RMP
      Administrator for the Estate of
 9    Bernard Bakken,                            ORDER OF DISMISSAL WITH
                                                 PREJUDICE
10                             Plaintiff,

11          v.

12    AVISTA CORPORATION, a
      Washington corporation; and DCT
13    CHAMBERS TRUCKING, a
      corporation organized under laws of
14    the Province of British Columbia,
      Canada,
15
                               Defendants.
16

17         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss DCT

18   Chambers Trucking with Prejudice, ECF No. 11. Having reviewed the motion and

19   the record, the Court finds good cause to grant dismissal. Accordingly, IT IS

20   HEREBY ORDERED:

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         1. The parties’ Stipulated Motion to Dismiss DCT Chambers Trucking with

 2            Prejudice, ECF No. 11, is GRANTED.

 3         2. Plaintiff’s claims against Defendant DCT Chamber Trucking are

 4            dismissed with prejudice and without fees or costs to either party.

 5         3. Defendant DCT Chambers Trucking Motion to Dismiss for Failure to State

 6            Claim, ECF No. 9, is STRICKEN.

 7         4. All claims against Defendant Avista Corporation remain pending.

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 9   Order, enter judgment of dismissal with prejudice for DCT Chamber Trucking only,

10   terminate DCT Chambers Trucking as a Defendant in this matter, and provide copies

11   of this Order to counsel.

12         DATED January 7, 2019.

13
                                                s/ Rosanna Malouf Peterson
14                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
